DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 





2.	The Amendment filed on February 11, 2021, have been received and entered.





Claim Disposition

3.	Claims 1-31 and 47-66 have been cancelled.  Claims 32-46 are pending and are under examination. 



Information Disclosure Statement

4.	The Information Disclosure Statement filed on February 11, 2021, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.




Claim Objections

5.	Claim 32 is objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 32 is amended to read, “….obtained from the one or more norbornene moiety…” in lieu of “derived from”.
Appropriate correction is required.




Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 32-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 and the dependent claims hereto (claims 33-46) are indefinite because claim 32 as amended is directed to “….modified fibrinogen protein or fibrinogen fragment…”, however, item II of the claim recites “…at least one of the one or more thiol groups on the reduced, denatured fibrinogen protein, thereby providing….”, and there is no mention of the ‘fibrinogen fragment’.



Response to Arguments

7.	Applicant’s comments have been considered in full. Withdrawn rejections/objections will not be discussed herein as applicant’s comments are moot. The Terminal Disclaimer filed has been entered and approved.
Note that a new objection and rejection has been instituted based on the modification to the claims, for the reasons stated above. 

Conclusion

8.	No claims are presently allowable.



9.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652